 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
      UNITED STATES SECURITIES AND                  Case No. 3:17-cv-02086-JAH-JLB
10    EXCHANGE COMMISSION,
11                       Plaintiff,
                                                    ORDER VACATING HEARING
12          v.                                      AND TAKING MOTION
                                                    UNDER SUBMISSION
13    GERARDO DE NICOLÁS
      GUTIERREZ, CARLOS JAVIER
14    MOCTEZUMA VELASCO, RAMÓN
      LAFARGA BÁTIZ, and NOE
15    CORRALES REYES,

16                       Defendants.

17
18        Pending before the Court is Plaintiff United States Securities and Exchange
19 Commission’s (“SEC” or “Plaintiff”) Motion for Order Allowing Service of Summons
20 and Amended Complaint upon defendants Gerardo de Nicolás Gutiérrez (“de
21 Nicolás”), Carlos Moctezuma Velasco (“Moctezuma”), and Ramón Lafarga Bátiz
22 (“Lafarga”) (collectively, the “Unserved Defendants”) via alternate means pursuant to
23 Federal Rule of Civil Procedure 4(f)(3). Doc. No. 7. On July 26, 2019, Plaintiff filed
24 supplemental briefing in support of its motion. Doc. No. 8. The Unserved Defendants
25 have not generally, nor specially appeared in the above-entitled action and no response
26 has been filed.
27        The Court deems Plaintiff’s motion for an order allowing service under Rule
28 4(f)(3) suitable for adjudication without oral argument. See CivLR 7.1 (d.1).
           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is taken
 1
     under submission without oral argument, and the hearing date set for August 12, 2019,
 2
     at 2:30 p.m., before this Court, is VACATED.
 3
 4
 5         IT IS SO ORDERED.

 6
 7 DATED: August 7, 2019
 8
 9
                                                 HON. JOHN A. HOUSTON
10                                               UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -2-                            18cr4816
